     Mary E. Bacon, Esq. (NV Bar No. 12686)
 1 SPENCER FANE LLP
     300 S. Fourth Street, Suite 950
 2 Las Vegas, Nevada 89101
     Telephone: 702.408.3400
 3 Facsimile: 702.408.3401
     Email: mbacon@spencerfane.com
 4 Attorneys for Defendants MetLife, Inc. and
   Metropolitan Life Insurance Company
 5
                                 UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7 LEROY ATKINS and GERALDINE ATKINS, ) Case No. 2:19-cv-02004-RFB-NJK
   individually and on behalf of all those similarly )
 8 situated,                                         )
                                                     )    STIPULATION AND ORDER
 9                       Plaintiffs,                 ) CONCERNING FILING OF AMENDED
                                                     )   COMPLAINT AND EXTENDING
10         v.                                        )  DEADLINE FOR DEFENDANTS TO
                                                     )            RESPOND
11 METLIFE, INC., METROPOLITAN LIFE                  )
   INSURANCE COMPANY, and                            )        (FIRST REQUEST)
12 BRIGHTHOUSE FINANCIAL, INC.,                      )
                                                     )
13                       Defendants.                 )
14
             Pursuant to LR IA 6-1, Plaintiffs Leroy Atkins and Geraldine Atkins (jointly, “Plaintiffs”) and
15
     Defendants MetLife, Inc., Metropolitan Life Insurance Company (jointly, “MetLife”), and Brighthouse
16
     Financial, Inc. (“Brighthouse”) (collectively, the “Parties”) stipulate and agree as follows:
17
             1.     On November 18, 2019, Plaintiffs filed a Class Action Complaint (the “Complaint”)
18
     against MetLife and Brighthouse (jointly, “Defendants”).
19
             2.     The deadline for MetLife to answer or otherwise respond to the Complaint is February 7,
20
     2020.
21
             3.     The deadline for Brighthouse to answer or otherwise respond to the Complaint is February
22
     14, 2020.
23
             4.     On February 3, 2020, Plaintiffs filed an Unopposed Motion to Add Party Defendant
24
     Brighthouse Life Insurance Company (“BLIC”) (the “Unopposed Motion”). (ECF No. 15.)
25
             5.     On February 5, 2020, the Court granted Plaintiffs’ Unopposed Motion and ordered that
26
     “Plaintiffs shall promptly file and serve the amended complaint.” (ECF No. 21.)
27

28

     1005911129v1
 1           6.     The Parties stipulate and agree that Plaintiff shall file an amended complaint pursuant to

 2 the Court’s order (“Amended Complaint”) within one week of the Court’s order .

 3           7.     Good cause exists to confirm the Plaintiffs’ deadline to file an amended complaint to

 4 February 12, 2020 as Plaintiffs’ counsel will need approval from Plaintiffs prior to filing.

 5           8.     Given the filing of an Amended Complaint, the Parties stipulate and agree that Defendants

 6 need not answer or otherwise respond to the Complaint.

 7           9.     Good cause exists to confirm to vacate Defendants’ deadlines to respond to the Complaint

 8 as the Plaintiffs will file an Amended Complaint on or before February 12, 2020—making any response

 9 to the Complaint moot.

10           10.    By entering into this stipulation, the Parties do not waive any rights or defenses that could

11 be asserted pursuant to the Federal Rules of Civil Procedure or otherwise.

12           11.    This is the first request to confirm the timing of the filing Plaintiffs’ Amended Complaint

13 and the Defendants’ responsive pleading dates in this matter.1

14                                                IT IS SO ORDERED.

15

16                                                ______________________________________
                                                  HONORABLE NANCY J. KOPPE
17                                                UNITED STATES MAGISTRATE JUDGE
18                                                DATED: __________________________
                                                          February 6, 2020
19
                                                              Respectfully submitted,
20
         Dated: February 5, 2020                              /s Nathaniel Orenstein______
21                                                            John P. Aldrich
                                                              Nevada Bar No. 6877
22                                                            ALDRICH LAW FIRM, LTD.
                                                              7866 West Sahara Avenue
23                                                            Las Vegas, NV 89117
                                                              Tel: (702) 853-5490
24                                                            Fax: (702) 227-1975
                                                              jaldrich@johnaldrichlawfirm.com
25

26   1
    A previous request to extend the briefing schedule to respond to Plaintiffs’ complaint was made on
   February 3, 2020. (ECF 16.) That stipulation was denied without prejudice on February 5, 2020. (ECF
27 No. 22.)

28
                                                          2
     1005911129v1
 1                                      Norman Berman (pro hac vice)
                                        Nathaniel L. Orenstein (pro hac vice)
 2                                      BERMAN TABACCO
                                        One Liberty Square
 3                                      Boston, MA 02109
                                        Tel: (619) 525-3990
 4                                      Fax: (619) 525-3991
                                        nberman@bermantabacco.com
 5                                      norenstein@bermantabacco.com
 6                                      Attorneys for Plaintiffs Leroy Atkins and
                                        Geraldine Atkins
 7
                                        /s Mary Bacon
 8       Dated: February 5, 2020.
                                        Mary E. Bacon
 9                                      SPENCER FANE LLP
                                        300 South Fourth Street
10                                      Suite 950
                                        Las Vegas, NV 89101
11                                      Tel: (702) 408-3400
                                        Fax: (702) 408-3401
12                                      mbacon@spencerfane.com
13                                      Maeve O’Connor
                                        Elliot Greenfield
14                                      DEBEVOISE & PLIMPTON LLP
                                        919 Third Avenue
15                                      New York, NY 10022
                                        Tel: (212) 909-6000
16                                      Fax: (212) 909-6836
                                        moconnor@debevoise.com
17                                      egreenfield@debevoise.com
18                                      Attorneys for Defendants MetLife, Inc. and
                                        Metropolitan Life Insurance Company
19
                                        /s Paul Williams
20       Dated: February 5, 2020.
                                        Dennis L. Kennedy (Nev. Bar No. 1462)
21                                      Paul C. Williams (Nev. Bar No. 12524)
                                        Rebecca L. Crooker (Nev. Bar No. 15202)
22                                      BAILEY KENNEDY, LLP
                                        8984 Spanish Ridge Avenue
23                                      Las Vegas, NV 89148-1302
                                        Tel: (702) 562-8820
24                                      Fax: (702) 562-8821
                                        DKennedy@BaileyKennedy.com
25                                      PWilliams@BaileyKennedy.com
                                        RCrooker@BaileyKennedy.com
26
                                        Joseph M. McLaughlin (pro hac forthcoming)
27                                      Joshua C. Polster (pro hac forthcoming)
                                        Amy Dawson (pro hac forthcoming)
28
                                    3
     1005911129v1
                        SIMPSON THACHER & BARTLETT LLP
 1                      425 Lexington Avenue
                        New York, NY 10017
 2                      Tel: (212) 455-2000
                        Fax: (212) 455-2502
 3                      jmclaughlin@stblaw.com
                        joshua.polster@stblaw.com
 4                      amy.dawson@stblaw.com
 5                      Attorneys for Defendant Brighthouse
                        Financial, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                    4
     1005911129v1
